Citation Nr: 1116034	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  07-30 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder, claimed as atherosclerotic cardiovascular disease with interior myocardial infarction.

2.  Entitlement to service connection for hypertension, including as secondary to a heart disorder, claimed as atherosclerotic cardiovascular disease with interior myocardial infarction.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder, depression, and an adjustment disorder, including as secondary to a heart disorder, claimed as atherosclerotic cardiovascular disease with interior myocardial infarction.

4.  Entitlement to service connection for stroke, including as secondary to hypertension and a heart disorder, claimed as atherosclerotic cardiovascular disease with interior myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1979 to May 1979, and on active duty from April 1981 to February 1982.  

These matters come before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that a statement of the case was issued in January 2002 with respect to a claim for an increased rating for postoperative residuals, meniscectomy, right knee.  A substantive appeal was not filed with respect to this issue.  The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

The case at hand, however, is distinguishable from the case in Percy in that the issue here is not the timeliness of a substantive appeal but the fact that the Veteran never submitted a substantive appeal.  There is no indication that Veteran believes this issue is currently on appeal.  Therefore, the Board concludes that the issue regarding this increased rating claim is not currently on appeal.

With respect to the Veteran's claim for atherosclerotic cardiovascular disease with interior myocardial infarction, the Board notes that recent case law emphasizes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue to the broader issue of entitlement of service connection for a heart disorder, as is reflected on the cover page.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the United States Court of Appeals for Veterans Claims (Court) clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In the present case, the Veteran previously applied for service connection for a heart disorder in November 1985 and in October 1998, the very claim for which the Veteran now seeks service connection.  Although the Veteran has now narrowed the diagnosis (atherosclerotic cardiovascular disease with interior myocardial infarction) for which he seeks service connection, because the present claim turns upon the same diagnoses and factual bases as were considered in the prior decisions, the threshold question of whether new and material evidence has been submitted must be addressed.

With respect to his claim for hypertension, a new decision on the merits is required, and new and material evidence does not need to be considered.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A claim based on a new diagnosis is a new claim and is adjudicated without regard to prior denials that did not consider that diagnosis); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).  Here, the hypertension claim is based on a distinct diagnosis.  The Veteran's previous claim solely relates to atherosclerotic cardiovascular disease with interior myocardial infarction.  As such, the claim for hypertension has been properly characterized on the title page of this decision. 

Moreover, with respect to the Veteran's claim for depression, the Board notes that various treatment records reflect diagnoses including a generalized anxiety disorder, depression, and an adjustment disorder.  Pursuant to the holding in Clemons, the Board has generally characterized the issue as a claim for entitlement to service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder, depression, and an adjustment disorder.


FINDINGS OF FACT

1.  In a decision dated in August 1999, the RO denied a claim to reopen a service connection claim for a heart disorder.  The Veteran did not appeal the August 1999 decision within one year of being notified.

2.  The evidence received since the August 1999 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a heart disorder.

3.  Hypertension, an acquired psychiatric disorder, and a stroke were not identified for several years after service separation and are unrelated to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The August 1999 rating decision, which denied the Veteran's claim to reopen service connection for a heart disorder, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  The evidence received subsequent to the August 1999 RO decision relating to a heart disorder is not new and material, and the requirements to reopen a claim of entitlement to service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2010).

3.  Hypertension was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service; neither is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

4.  An acquired psychiatric disorder, to include a generalized anxiety disorder, depression, and an adjustment disorder, was not incurred in or aggravated by active duty service; neither is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

5.  A stroke was not incurred in or aggravated by active duty service; neither is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement to service connection for a heart disorder in November 1985.  In an August 1986 rating decision, the RO denied the Veteran's claim for a heart disorder, in pertinent part, based on a finding that the disorder did not manifest within the one year presumptive period following his discharge from service.  The Veteran did not appeal and it became final.  38 C.F.R. § 20.1103.

The Veteran filed a claim of entitlement to service connection for a heart disorder once again in October 1998.  In an August 1999 rating decision, the RO denied the Veteran's claim, in pertinent part, based on a finding that the evidence did not establish that the disorder was caused or aggravated by military service.  The RO additionally noted that the evidence also did not show that his heart disorder arose to a compensable degree within one year from discharge.  The Veteran did not appeal and it became final. 38 C.F.R. § 20.1103.

The Veteran once again filed a claim for a heart disorder in July 2006.  In November 2006, the RO denied the Veteran's claim on the basis that new and material evidence had not been demonstrated.  He appealed. 

The Board finds that new and material evidence has not been submitted since the last final rating decision.  The evidence of record at the time of the last final rating decision in August 1999 consisted of service treatment records, VA treatment records, and private treatment records.  The RO essentially determined that the medical evidence did not establish that the Veteran's current heart disorder was caused or aggravated by military service, or that it arose to a compensable degree within one year from discharge.  

The evidence added to the record since the last final rating decision includes VA and private treatment records documenting continued treatment for a heart disorder.  While new, the evidence is not material because it does establish a link between the Veteran's service and his current heart disorder.  

The new evidence provided since the last final rating decision additionally includes the Veteran's personal statements asserting a relationship between his disorder and service.  This evidence is essentially a repetition of the arguments proffered when his claim was previously considered.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The Veteran continues to assert that he was treated for this disorder in service, which is the exact argument he proffered when his claim was previously considered.

The lay statements proffered by the Veteran cannot be considered material as to the crucial medical question presented, whether service caused the Veteran's heart disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons, such as the Veteran, are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted '[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.'  The Board is clearly aware of the relaxed standard that has developed over the recent years with respect to accepting lay evidence in lieu of a medical opinion.  However, the Board is equally aware of no Court decision that has overruled the holding in Routen.

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to relate the Veteran's heart disorder to his active service.  The newly submitted evidence of record, while showing current treatment for a heart disorder, still fails to show that the Veteran suffered from a chronic heart disorder in service or that his heart disorder is otherwise related to his active service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  There was only one unproven element and that element remains to be proved.

The Board concludes that the evidence received since the August 1999 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a heart disorder.  As such, new and material evidence sufficient to reopen the Veteran's claim has not been received.  Therefore, his claim must be denied.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With the above criteria in mind, the Board notes that for the reasons explained above, the Veteran's claim for service connection for a heart disorder, claimed as atherosclerotic cardiovascular disease with interior myocardial infarction, will not be reopened.  As he is not service-connected for this disorder, his claims of service connection for hypertension, an acquired psychiatric disorder, and a stroke, claimed as secondary to atherosclerotic cardiovascular disease with interior myocardial infarction, must be denied as a matter of law.  Moreover, as he is not service-connected for hypertension, as will be discussed in more detail below, his claim for service connection for a stroke, claimed as secondary to hypertension, must also be denied as a matter of law.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

Next, the Board will also consider whether a grant of direct service connection for hypertension, an acquired psychiatric disorder, and a stroke is appropriate. However, because there was no treatment for any of these disorders for many years following service, and because no competent evidence causally relates these current disorders to active service, a grant of direct service connection is not warranted.  See 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341, 346 (1999).

The available service treatment records do not reflect complaints or treatment related to hypertension, an acquired psychiatric disorder, or a stroke.  A May 1981 service treatment record reflected a blood pressure reading of 130/70, while a December 1981 service treatment record reflected a blood pressure reading of 138/74.  In a January 1982 report of medical history completed in conjunction with his separation examination, the Veteran reported depression or excessive worry.  However, a clinical examination at that time reflected normal psychiatric findings.  Moreover, his separation examination reflected a blood pressure reading of 108/54, and no diagnosis of a stroke was made at that time.  Therefore, chronic hypertension, an acquired psychiatric disorder, or a stroke were not demonstrated during service.  

Post-service evidence does not reflect symptoms associated with the Veteran's hypertension, an acquired psychiatric disorder, or a stroke for many years following separation from service.  Specifically, although elevated blood pressure readings were exhibited at a December 1984 VA examination, undertaken for unrelated issues, hypertension was not diagnosed until June 1995, over 10 years following service.  Complaints associated with an acquired psychiatric disorder were first raised in July 1993 when the Veteran was diagnosed with anxiety and an adjustment disorder.  VA treatment records reflect that the Veteran suffered a cerebrovascular accident (stroke) in March 2006.  Therefore, the medical evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service symptomatology related to his hypertension, an acquired psychiatric disorder, or a stroke for several years following separation from service, the evidence includes the Veteran's statements asserting continuity of symptoms with respect to his hypertension.  The Veteran does not assert continuity of symptomatology with respect to his acquired psychiatric disorder or stroke since service.  Rather, the Veteran attributes these disorders solely to his nonservice-connected atherosclerotic cardiovascular disease with interior myocardial infarction and hypertension.   

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that the Veteran is competent to report symptoms associated with his blood pressure because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

However, the Board finds that the Veteran's reported history of continued hypertension since active service, while competent, is nonetheless not credible.  Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  Significantly, although elevated blood pressure readings were exhibited at a December 1984 VA examination, undertaken for unrelated issues, hypertension was not diagnosed until June 1995, over 10 years following service.  

Additionally, in this case, the Board also emphasizes the multi-year gap between discharge from active duty service (1982) and initial elevated blood pressure readings in 1984.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's chronic hypertension, an acquired psychiatric disorder, or a stroke to service.  No medical professional has established a relationship between these disorders and active duty.  Moreover, the Veteran does not relate his acquired psychiatric disorder or stroke to service but rather attributes them to his nonservice-connected atherosclerotic cardiovascular disease with interior myocardial infarction and hypertension.

The Board notes that the Veteran has vaguely asserted that his hypertension is related to his active service.  Here, the Board finds that the Veteran is competent to report symptoms as they come to him through his senses.  He can state that he experiences blood pressure problems.  However, the Veteran is not competent to provide an opinion regarding the etiology of his hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because hypertension is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's statements regarding the claimed etiology of his hypertension are found to lack competency.

The Board has also considered whether presumptive service connection for hypertension or an acquired psychiatric disorder is warranted.  Under 38 C.F.R. § 3.309(a), hypertension and psychoses are regarded as chronic diseases.  However, in order to trigger the presumption, such diseases must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical manifestations of hypertension or an acquired psychiatric disorder within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for hypertension, an acquired psychiatric disorder, or a stroke, and there is no doubt to be otherwise resolved.  As such, the appeals are denied.


ORDER

New and material evidence not having been received, the Veteran's application to reopen a claim of entitlement to service connection for a heart disorder, claimed as atherosclerotic cardiovascular disease with interior myocardial infarction, is denied.

Service connection for hypertension, including as secondary to a heart disorder, is denied.

Service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder, depression, and an adjustment disorder, including as secondary to a heart disorder, is denied.

Service connection for stroke, including as secondary to hypertension and a heart disorder, is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


